TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00601-CV



                                  Estrella Montoya, Appellant

                                                 v.

                                 Charles R. Holly, Jr., Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 29-072, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint status report. They state that the parties have reached

a settlement which resolved all claims between the parties. They also request dismissal of this cause

from this Court’s docket. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Joint Motion

Filed: February 5, 2015